PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/841,439
Filing Date: 6 Apr 2020
Appellant(s): Radian Memory Systems, Inc.



__________________
Marc P. Schuyler
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/11/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/24/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.
The specification is objected to as failing to provide proper antecedent basis for
the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).
	Claims 1 – 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ),
first paragraph, as failing to comply with the written description requirement. The
claim(s) contains subject matter which was not described in the specification in such a
way as to reasonably convey to one skilled in the relevant art that the inventor or a joint
inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time
the application was filed, had possession of the claimed invention.
Claims 1 - 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 - 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Selinger et al. (Pub. No.: US 2011/0161784) referred to as Selinger in view of Calder et al. (Pub. No.: US 2010/0106734) referred to as Calder.

(3) Response to Argument
I.	The Examiner’s Specification Objection And The Rejection Of Claims 1 – 23 Under 35 USC 112, First Paragraph, Are Unreasonable.
The Applicant argues on pages 13 – 22 the Examiner used a concocted definition of defer as a basis for saying the specification does not support the defer limitation, the Examiner argues the controller is not able to perform an erase operation on its own, and that the defer limitation was already argued in another case.  After careful consideration of the Applicant’s arguments the Examiner respectfully disagrees.
The Applicant arguments are based on the idea that in previous examples in the art a controller will erase an erase unit transparently to the host when the controller determines the erase unit can be erased for one reason or another.   The Applicant argues the difference in the instant application is that the controller instead temporarily defers the erase of an erase unit that has been detected as needing erased instead of performing the erase operation.  Multiple sections of the specification are listed as support for this limitation.  
It is unclear what it means to temporarily perform a function that in itself is temporary.  The first definitions of defer by Merriam Webster, which the Examiner relies on and the Applicant provided on pages 21 – 22, state that defer means “put off, delay” or “to postpone induction of (a person) into military service”.  Both of those definition include the concept of temporarily delaying the execution of an operation.  To temporarily defer an erase would then appear to mean temporarily temporarily delay the erase operation.  This makes the limitation unclear and not apparent in the specification.
The Applicant recites multiple paragraphs for support for the memory controller deferring an erase operation.  These sections though teach that either the controller transparently manages erase operations with respect to the host or the host schedules erase operations based on status information sent to the host from the controller.  There does not appear to be any explicit teaching that indicates the controller actually defers an erase operation.
Paragraphs 0113, 0115 and 0122 of the specification are provided below.  
[0112]    In a host-owned garbage collection process, generally designated 1101 in FIG. 11A, the host can assume full control and responsibility for garbage collection, including released space accounting, candidate unit selection, and relocation of valid (active) data. The operation is initiated when a host process detects a threshold condition related to garbage collection, as referenced by numeral 1106. Unit erase operations and actions to reclaim free space are thereafter initiated by host software with an explicit erase command, for example, as described in connection with defect management above. The host is further expected to appreciate P/E asymmetry, to track released pages for each unit, and to apply any garbage collection candidate identification logic to ensure the desired amount of free units or available capacity. All of these functions can be facilitated via the information stored and made available by the memory controller presented by this disclosure, and the queries that can be run to such a memory controller. That is, the memory controller can provide page utilization information to the host, which can determine scheduling, pull data, issue erase commands and rewrite data as necessary. Based on this information, the host schedules garbage collection and selects both source locations and destination locations for any data that is to be relocated (1115). As indicated by dashed-line block 1117, if supported by the particular implementation, the host can delegate a copy operation, for example, as was discussed earlier. Such an implementation has the advantage that a data relocation operation does not require moving data back and forth to and from the host, and thus, does not encumber a data communication path between the host and the controller. Alternatively, if it is desired to copy the data to the host (e.g., to move data to another SSD), the copy/relocation operation can be directly performed by the host. When data is properly written as part of such an operation, the memory controller returns with a confirmation to the host and successfully updates its metadata as appropriate (1119). As denoted by numeral 1121 and as previously discussed, the memory controller can be configured as an option to automatically release old pages that were the source of relocated data, and to automatically erase any EU for which the last page has been released. Alternatively, if this function is not automatically performed, the host then issues an explicit erase command 1123, and the memory controller then returns a code indicating successful erase. Per numerals 1125 and 1127, as the host schedules the operations and is informed of associated physical addresses, the host can once again directly update its own translation tables, without need for a complex translation mechanism at the memory controller.
[0115]    As mentioned, as an option, the host can query (1109) the memory controller for a suggestion of suitable garbage collection candidates. Logic on board the memory controller receives this requires, processes stored metadata (1111), and responds as appropriate (1113). For example, depending on implementation, a response can identify a predetermined number of EUs in order of page (under) utilization. Alternatively, the response could rank all EUs in the flash memory being managed in order of suitability for garbage collection. As a further option, if the host command specified an amount of space to free up, the memory controller could return an identification of EUs which, when consolidated, would provide the specified amount of free space. Other options are also possible. As with other functions described above, the memory controller services this query by processing on locally stored information (e.g., metadata, 1111).
[0122]    FIG. 12A also represents a scheme for shared responsibility over wear leveling. In such a scheme, the host can be permitted to query the memory controller as to what units are most suitable for allocation based on wear considerations (1207, 1209, 1213). A synchronous command can once again be used (1209) to cause the memory controller to run a query based on stored metadata (1211) and to return a result to the host (1213); as indicated in FIG. 12A, this result can be expressed in the form of a list that identifies a "suggestion" of candidate address ranges that are to be redistributed or recycled. Per numeral 1213, a list can be provided to the host based on time since last write, low wear, and so forth. The host can then explicitly direct new writes to specific EUs or other physical units based on this information. In addition, the memory controller can also be programmed using an asynchronous command to alert the host when a predetermined wear threshold or set of thresholds is achieved (1205). Note that, as discussed elsewhere herein, some limited L2P mapping can still be performed by the memory device, but with the use of direct addressing, it is expected that translation issues can be greatly minimized, thereby greatly reducing the possibility of memory controller task competition with host requests.
	In the above paragraphs the host and the controller work together to perform operations.  The controller sends utilization information, garbage collection candidate, or wear information to the host.  The host schedules erase operations based on the information received from the controller.  The erase operation is then sent to the controller where the controller performs the erase operation.  
	The claims however require that the controller “temporarily defer erasure of the one or more identified erase units”.  To defer an operation would indicate that the operation that is deferred is somehow present or known.  In the shared operations the controller merely collects status information on erase units and transfers that status information to the host.  The host then schedules when to perform operations, including erase operations, based on the received status information.  At most, it would seem the host is the one that defers erase operations until a particular time the host decides to send the erase operation.
	Just because the controller my erase data transparently to the host in one setup does not mean the controller defers erase when the controller sends information to the host.  In the setup where the controller sends status information to the host, the controller does not defer any operation.  The controller collects status information and then sends it to the host at designated times or due to a request from the host.  The controller merely collects status information and provides it to the host.
	To defer an operation indicates there is an active operation of not performing the deferred operation until a later time.  In the shared setup between the host and controller there is no operation that controller actively prevents from happening until a later time.  The only time the system knows of an erase operation is when the host issues the erase operation to the controller.  The controller cannot defer an erase operation that is not present in the system.  
	This is not to say that the controller is not capable of performing the erase operation.  As is clear from the paragraphs recited by the Applicant and provided above, the controller performs erase operations.  The erase operations though are provided from the host when the operations are shared between the controller and the host.  Once the controller is aware of a request to erase data the erase is performed immediately with no indication of delay.  
	Not performing an operation is not the same as deferring the given operation.  If that was the case, when the controller sends the status information to the host it could be said the controller defers all system operations.  In the shared setup the controller is not capable of perform an erase operation until directed by the host and the erase operation is not present in the system to be deferred until the host sends the erase operation to the controller. 
	With respect to Applicant’s arguments relating to the 2019005230 Decision (08/27/2020), the Board considered only whether the Merry reference taught the temporarily defer limitation under 103 U.S.C. § 103.  The Board was not asked to consider and made no decision regarding whether or not the limitation itself had adequate written description in the specification in accordance with § 112(a).  There was no examination by the board that indicated in the specification provided proper support for the defer limitation or not.  The court’s decision was if Merry, not the specification, taught the defer limitation.  By saying Merry does not teach deferring an operation does not mean Selinger does not teach defer or that the defer limitation is properly supported.      
	It should be noted that the Merry reference is not relied upon in any of the rejections under consideration in the instant application.  Furthermore, each application is examined on its own merits for compliance with pertinent statutory requirements. See In re McDaniel, 293 F.3d 1379, 1387 (Fed. Cir. 2002) (“It is well settled that the prosecution of one patent application does not affect the prosecution of an unrelated application.”); In re Gyurik, 596 F.2d 1012, 1018–19 n.15 (CCPA 1979) (“Each case is determined on its own merits. In reviewing specific rejections of specific claims, this court does not consider allowed claims in other applications or patents.”); In re Wertheim, 541 F.2d 257, 264 (CCPA 1976) (“[I]t is immaterial in ex parte prosecution whether the same or similar claims have been allowed to others.”).

	II.	The Examiner’s Rejection Under 35 USC 112, Second Paragraph, Of Claims 1, 10, 12, 21, and 23 Is Also Unreasonable
	The Applicant argues on pages 23 – 25 that the deferring limitation in the claims is clear since the specification indicates there are identified erase units, the memory controller does not immediately erase these units, and the memory controller transmits notifications to the host of the erase units.  After careful consideration of the Applicant’s arguments the Examine respectfully disagrees.
	The Examiner refers back to the response regarding arguments I above since the reasoning is similar.  The controller not performing an erase operation is not the same as deferring the erase operation.  The controller does not perform the erase operation since in the shared setup where the erase is not performed the controller is not setup to perform the erase until the host directs the controller to perform the erase.  Again, this is akin to arguing the controller defers any operation that the controller does not perform at any given time.  Stated another way using the Applicant’s arguments, it would akin to saying the controller defers sending notifications to the host while the controller is performing erase operations since no notifications are sent to the host.  
	The act of deferring something indicates there is a decision of some sort to not perform an action and put it off to a later time.  In the shared setup the controller is not deciding between performing the erase operation or not performing the erase operation.  The controller collects status information of erase units and sends the status information to the host.  There is no decision to send the status information instead of perform an erase operation in the shared setup.  

	III.	The Rejection Under 35 USC 103(a) Is Error And Must Be Reversed
	The Applicant argues on pages 26 – 31 that Selinger fails to teach sending information to the host to cause the host to send erase operations to the controller and that the read scrubbing operation in specific does not include erasing data.  After careful consideration of the Applicant’s arguments the Examiner respectfully disagrees.

    PNG
    media_image2.png
    386
    475
    media_image2.png
    Greyscale
	As recited by the Applicant, paragraphs 0074, 0149, and 0164 – 0165 along with figure 9 which is provided below for reference.  







[0074] The status module 760 cooperates with the ECC module 750 to provide the host 720 with data relevant to the status of particular operations on the flash memory device(s) 730. For example, the status module 760 may review error analysis activity in the controller 700 and prepare status information on read error information based on whether a read error has been detected, has been corrected, or is uncorrectable. Because of the host, controller, and flash memory arrangement, where the host 720 will typically not be handling the error analysis or correction of data as it is retrieved from the flash memory device(s) 730, the host 720 will have no details of the status of a read operation. The status module 760 allows for this information to be tracked and presented to the host 720 so that the host 720 may make any desired adjustments in how or where data is sent or requested to memory. The host 720 may also use this status to trigger some other proactive or preventative operation, such as wear leveling, data relocation, or read scrubbing.

[0149] Read scrub copy is a method by which data is read from the disturbed block and written to another block, after correction of all data which has correctable ECC error. The original block can then be returned to the common free block pool and eventually erased and written with other data. Read scrub scan and read scrub copy scheduling will be done in the NAND controller 300 in firmware by the processor 3040, such that the host controller 121 will not be aware of these housekeeping flash block level operations.

[0164] Also, it should be noted that after a copy-back operation, the original data at the source address may or may not remain at the source address. That is, in these embodiments, "copy" can refer to what it typically thought of as a "copy" (e.g., the original data remains in the source address after the operation is complete. However, "copy" can also refer to what is typically thought of as a "move" (i.e., the original data remains in the source address after the copy-back operation). In one embodiment, the copy-back command itself specifies a disposition of the data at the source location. For example, the command can comprise a parameter (e.g., a flag in the command string) that specifies the disposition of the data at the source location. In another embodiment, the disposition of the data at the source location is implicit in the command's schematic. For example, a "COPY_SECTORS" command can be defined such that the semantics of the command itself implies that the original sectors of data are to remain undisturbed after the data is written to the destination location. Similarly, a "MOVE_SECTORS" command can be defined such that the semantics of the command itself implies that some action is to be taken (e.g., logically delete the data in the source sectors) after the data is written to the destination location.

[0165] As noted above, disposition of the data at the source location can take various forms. For example, one type of disposition is to leave the data at the source location as-is. This type of disposition is consistent with what is typically considered a "copy" operation, since the data at the source location is left intact. Another type of disposition is to physically erase (e.g., either as a simple, one-pass erase or as a multi-pass secure erase) the data at the source location (e.g., by overwriting the data at the source location with zeroes). This type of disposition is consistent with what is typically considered a "move" or "cut-and-paste" operation, since the data at the source location is removed. This type of disposition may be preferred in security environments, where it is desired to avoid leaving data "residue" behind. Yet another type of disposition is to logically delete the data at the source location, which is referred to as "trimming." With this type of disposition, the data at the source location is not physically erased, but an entry for the data in an allocation table or metadata for the file is marked as deleted, as invalid, or as unwritten. In this way, the trimmed sectors can be ignored in a garbage collection cycle, so they do not have to be moved. Since the data at the location is not physically erased, it can later be reclaimed, if desired. While either deleting or trimming can be used in certain types of memory devices, such as solid-state drives or other types of flash memory devices, trimming may not be an available option with memory devices that do not have an allocation table, such as hard disk drives. As yet another example of disposition types, a command can indicate a "don't care" condition for the data at the source location. Further information about additional variations that can be used in these embodiments can be found in U.S. patent application Ser. Nos. 12/338,378 and 12/544,529, which are hereby incorporated by reference.
Paragraphs 0074 discloses the status information in figure 9 is provided from the controller to the host.  The status information indicates that status of erase blocks which allows the host to perform desired operations including relocation and read scrubbing which both can be considered a copy operation. Paragraph 0149 further discloses the read scrub operation copies data from a source to a destination location and the data at the destination location is erased.  Paragraphs 0164 – 0165 disclose how a copy operation can leave data at the source location of the copy process or it can delete the data at the source location making it similar to a move operation.
All this put together shows Selinger teaches the memory controller collecting status information about erase units.  The status information is then sent to the host.  The host uses the status information to send commands to the controller to be performed in memory.  The commands sent from the host include erase operations when the read scrub or relocation operation involves deleting data at the source location.  A command to copy data that also directs the memory to delete data is functionally equivalent to an erase operation that erases data.  
The Applicant argues on pages 31 – 35 that Calder cannot be combined with Selinger since Calder has nothing to do with flash memory management.  After careful consideration of the Applicant’s arguments the Examiner respectfully disagrees.
Calder discloses management of data in a memory system including garbage collection and Selinger also teaches garbage collection.  Calder also teaches the memory in the system can be one of many types of memory including flash memory which Selinger also teaches.  Paragraphs 0029 and 0143 are provided below that shows the use of flash memory and memory management using utilization ratios in garbage collection.
[0029] Computing device 100 typically includes a variety of computer-readable media. By way of example, and not limitation, computer-readable media may comprise Random Access Memory (RAM); Read Only Memory (ROM); Electronically Erasable Programmable Read Only Memory (EEPROM); flash memory or other memory technologies; CDROM, digital versatile disks (DVD) or other optical or holographic media; magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices, carrier waves or any other medium that can be used to encode desired information and be accessed by computing device 100.
[0143] As shown at a box 1406, at least one extent is determined to be collected as part of the garbage collection method. In an exemplary embodiment, the extents to be collected are determined based on a utilization ratio. The utilization ratio is a comparison of active portions, portions being utilized by properties that have not expired, relative to inactive (dead) portions that are associate with expired properties. Therefore, once the utilization ration passes a predefined threshold that is dependent on the particular schema or heuristics of the structured storage system, the extent is identified as one to be collected. Additionally, extents, in an embodiment, are identified based on last I/O activity or percent of utilization of the extent.
Paragraph 0029 specifically mentions in the memory in the system can be multiple types of memory including flash memory.  Paragraph 0143 discloses garbage collection in memory using a utilization ratio.  The ratio can be adjusted as needed to dependent on particular schema or heuristic requirements.  These two paragraphs show Calder performs memory management in a flash memory using garbage collection, which Selinger also performs management using garbage collection in flash memory, and adds the benefit of the garbage collection being adjustable based on desired requirements.  
	The Applicant argues on page 35 with regard to claims 2 and 13 that Selinger fails to teach a controller detecting when an old erase unit is amendable to an erase, rather than erasing the erase unit right away the memory controller defers erasure and instead notifies the host, the host then uses the notification to erase the unit at a time selected by the host.  After careful consideration of the Applicant’s arguments the Examiner respectfully disagrees.  
	Claim 2 does not mention anything regarding any deferring of an erase operation or the controller deciding to defer instead of performing the erase right away.  There is also no indication in the specification that the controller has a mechanism that allows for such a choice to be mad.  As indicated above with regard to paragraphs 0112, 0115, and 0122 when the system is set to shared operations between the controller and host the controller is responsible for sending status information to the host.  The host uses this information to schedule operations that are sent to the controller.  There is no indication of the controller deciding in some manner to send the status information instead of performing the erase operation.  In the shared configuration the controller is not able to perform the erase until directed by the host.  Not being able to perform or just not performing an operation is not the same as deferring an operation.  Deferring an operation indicates there is some level of determination to not perform an operation and put the operation off to a later time.  There is no teaching in the specification of the controller actively deciding to put of the erase operation as argued.  
	The Applicant argues on pages 35 – 36 that Selinger fails to teach the scrubbing is performed by a dedicated host request that is specific to exactly one erase unit only.  After careful consideration of the Applicant’s arguments the Examiner respectfully disagrees.
	Paragraphs 0074, 0080, 0148 – 0149, 0164 - 0165 and figure 9 are provided below.  


	[0074] The status module 760 cooperates with the ECC module 750 to provide the host 720 with data relevant to the status of particular operations on the flash memory device(s) 730. For example, the status module 760 may review error analysis activity in the controller 700 and prepare status information on read error information based on whether a read error has been detected, has been corrected, or is uncorrectable. Because of the host, controller, and flash memory arrangement, where the host 720 will typically not be handling the error analysis or correction of data as it is retrieved from the flash memory device(s) 730, the host 720 will have no details of the status of a read operation. The status module 760 allows for this information to be tracked and presented to the host 720 so that the host 720 may make any desired adjustments in how or where data is sent or requested to memory. The host 720 may also use this status to trigger some other proactive or preventative operation, such as wear leveling, data relocation, or read scrubbing.
	[0080] FIG. 9 shows one possible arrangement of status fields 900 that may be placed in locations 806, 806', 814, 814' in the embodiments of FIGS. 8A-8D or stored in the controller 700 or flash memory device(s) 730 in the embodiments where the host 720 may request further information after notification of status availability or retrieve the information from the controller 700. The status fields 900 may include a field 902 indicating success or failure of a read operation, a field 904 providing information as to whether a correction such as ECC correction was performed, and a field 906 flagging whether there was a "hard" ECC failure (i.e., where data was lost). In addition to read status information, the status fields 900 may also include one or more fields 908 representing whether a program or erase error was detected by the controller 700. Status information relating to spare block management, as discussed further below, may also be included, such as a field 910 requesting a block copy and remapping, a field 912 asking a host to return a new spare block, and a field 914 indicating to the host 720 that there has been an attempted operation on a defective block in the flash memory device(s) 730. One or more additional fields 916 may be arranged to handle other status information that may be necessary for a particular application. For example, such a field 916 can indicate the number of soft errors (i.e., errors corrected by the ECC).



 [0148] Read scrub copy is usually triggered by correctable ECC error discovered by the ECC correction engine 3060 (FIG. 13A), either in blocks read during the course of a host read operation, an internal system read operation, or by a scheduled read scrub scan. System read operations are those needed by the flash storage system to read firmware, parameters, or mapping information stored in the NAND flash. Read scrub scan is a read of all data in a block to determine whether any data contained therein has been disturbed. Blocks are selected for a read scrub scan typically when they have been partially read during the course of a host read or system read operation, but may also be selected using other criteria, such as randomly, or via deterministic sequencing through the blocks of memory. Because a read scrub scan operation takes time and affects data throughput of the system, the system may select blocks for read scrub scan only periodically or infrequently, by use of a random selection, a counter, or other mechanisms. The frequency of scheduling may be calibrated to balance between the system performance needs, and the frequency require to detect disturbed data before it becomes uncorrectable. Upon detection of a correctable error that has some number of bits in error above a pre-defined threshold, the read scrub copy is scheduled for the block.
[0149] Read scrub copy is a method by which data is read from the disturbed block and written to another block, after correction of all data which has correctable ECC error. The original block can then be returned to the common free block pool and eventually erased and written with other data. Read scrub scan and read scrub copy scheduling will be done in the NAND controller 300 in firmware by the processor 3040, such that the host controller 121 will not be aware of these housekeeping flash block level operations.
[0164] Also, it should be noted that after a copy-back operation, the original data at the source address may or may not remain at the source address. That is, in these embodiments, "copy" can refer to what it typically thought of as a "copy" (e.g., the original data remains in the source address after the operation is complete. However, "copy" can also refer to what is typically thought of as a "move" (i.e., the original data remains in the source address after the copy-back operation). In one embodiment, the copy-back command itself specifies a disposition of the data at the source location. For example, the command can comprise a parameter (e.g., a flag in the command string) that specifies the disposition of the data at the source location. In another embodiment, the disposition of the data at the source location is implicit in the command's schematic. For example, a "COPY_SECTORS" command can be defined such that the semantics of the command itself implies that the original sectors of data are to remain undisturbed after the data is written to the destination location. Similarly, a "MOVE_SECTORS" command can be defined such that the semantics of the command itself implies that some action is to be taken (e.g., logically delete the data in the source sectors) after the data is written to the destination location.

    PNG
    media_image2.png
    386
    475
    media_image2.png
    Greyscale
[0165] As noted above, disposition of the data at the source location can take various forms. For example, one type of disposition is to leave the data at the source location as-is. This type of disposition is consistent with what is typically considered a "copy" operation, since the data at the source location is left intact. Another type of disposition is to physically erase (e.g., either as a simple, one-pass erase or as a multi-pass secure erase) the data at the source location (e.g., by overwriting the data at the source location with zeroes). This type of disposition is consistent with what is typically considered a "move" or "cut-and-paste" operation, since the data at the source location is removed. This type of disposition may be preferred in security environments, where it is desired to avoid leaving data "residue" behind. Yet another type of disposition is to logically delete the data at the source location, which is referred to as "trimming." With this type of disposition, the data at the source location is not physically erased, but an entry for the data in an allocation table or metadata for the file is marked as deleted, as invalid, or as unwritten. In this way, the trimmed sectors can be ignored in a garbage collection cycle, so they do not have to be moved. Since the data at the location is not physically erased, it can later be reclaimed, if desired. While either deleting or trimming can be used in certain types of memory devices, such as solid-state drives or other types of flash memory devices, trimming may not be an available option with memory devices that do not have an allocation table, such as hard disk drives. As yet another example of disposition types, a command can indicate a "don't care" condition for the data at the source location. Further information about additional variations that can be used in these embodiments can be found in U.S. patent application Ser. Nos. 12/338,378 and 12/544,529, which are hereby incorporated by reference.
Paragraph 0074 discloses how status information is sent to the host from the controller to allow the host to schedule the argues scrubbing operation.  Paragraph 0080 and figure 9 describes what the status information actually means.  For example, items 910, 912, and 914 are specific to an erase block of memory.  Paragraphs 0148 – 0149 discloses the copy process performed in read scrub operations which eventually includes an erase operation.  Paragraphs 0164 – 0165 describes how a copy operation can include an erase operation.
The cited paragraphs and figure show that Selinger teaches sending status information for a block or blocks to the host.  The host uses that information to directly control data management operations which include wear leveling, data relocation, and read scrubbing.  A copying of data that includes erasing the source data makes the copy operation also an erase operation.  There is no limitation that the erase operation only performs an erase operation.  An operation that copies data and then erases the source data can be considered a copy operation that includes erase or an erase operation that includes copying.  By calling an operation an erase operation requires at a minimum that data is erased, other operations can also be performed in the operation.  
The Applicant argues on pages 36 – 38 that Selinger fails to teach multiple mapping table for different memory structures such as dies, erase units, and so on based on mapping tables for each structure.  After careful consideration of the Applicant’s arguments the Examiner respectfully disagrees.
Selinger teaches mapping a logical address to a physical address.  There is no specific mention in the claims as to what the tiers in the flash memory are or what the address field is specifically.  The controller performs mapping as needed between a logical address and a physical address.  A field in the logical address can be considered any section of division of the logical address.  Each bit then can be considered an address field and each bit is mapped to a hierarchical tier based on the mapping information.  There is no requirement that each field is mapped to a different hierarchical tier.  The use of a mapping table shows the logical address is mapped in advance in the table and then looked up in the table.
Any section of the logical address can be referred to as an address field according to the claim.  The address being mapped to a physical location is a tier of physical memory.  This shows that any section of the logical address is mapped in advance to the tier of memory associated with the physical address and any change in the logical address would result in a different physical tier of memory being identified.  
The Applicant argues on pages 38 – 39 that Selinger fails to teach the host can select structures within flash memory by designating the pertinent logical address such that the host knows a subset of logical address is mapped to structural units.  After careful consideration of the Applicant’s arguments the Examiner respectfully disagrees.
There is no limitation in claim 5 that the host knows subset of the logical address is mapped to structural units.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the host knows subset of the logical address is mapped to structural units) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
In flash memory, updates to data are not performed in-place.  An update of data in flash requires the updated data to be written to another erase use or if written in the same location as the original data the original data is erased first.  This is a requirement of flash memory and what was being referred to by saying the updated data is written back to the same location once it was erased.  This shows the read scrubbing operation involves an erase operation when the updated data is written in the same location as where the original data was read from.  
There is also no limitation in the claims that there is a mapping table for die address translation, a mapping table for EU address translation, and so on as argued.  There is no mention of any mapping table in claims 4-6 and 15-17.  It is not clear what the “so on” argued limitation is meant to entail also since it is open ended and vague.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a mapping table for die address translation, a mapping table for EU address translation, and so) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Applicant argues on pages 39 – 40 that Selinger fails to teach the claims storage location release metadata which fails to state a legitimate prima facie position regarding claims 7 and 18.  After careful consideration of the Applicant’s arguments the Examiner respectfully disagrees.
The Examiner does not rely on Selinger to teach the argued storage location release metadata.  The cited rejection clearly shows that Selinger is used to teach storage location metadata as indicated on page 40.  Below is the full rejection of claim 7.
With regard to claim 7, Selinger teaches the data access requests [1002, Fig 10; 1560, Fig 15; Paragraph 0074] include write requests [1560, Fig 15; Paragraph 0074]; and 
the logic [760, Fig 7] to update the storage location metadata [760, Fig 7; The module is logic] is to update the storage location metadata [760, Fig 7; The module is logic] as an automated response to execution of the write requests, to indicate respective storage locations that have been written to and are unreleased [908, Fig 9; A write or erase error indicates the associated erase block is unreleased and contains an error due to a write operation]. 
Calder discloses updating storage location release metadata [Paragraph 0143; The utilization ratio is release metadata and updated based on utilization of the memory] for erase units [112, Fig 1; 400, Fig 4; Paragraphs 0029 -— 0030; Flash memory is organized into erase blocks].
This clearly shows that Selinger is used to teach storage location metadata and Calder is used to teach the argued storage location release metadata.  There is no mention of Calder in the arguments regarding this claim or related claim 18.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

(4) Conclusion of Examiner Answer
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Christopher D Birkhimer/Primary Examiner, Art Unit 2136                                                                                                                                                                                                        
Conferees:
/KEVIN L ELLIS/Primary Examiner    

/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136                                                                                                                                                                                                                                                                                                                                                                                                            
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.